Title: 5th.
From: Adams, John Quincy
To: 


       We called this morning at Dr. Welch’s, and at Mr. Guild’s; but left town at about ten o’clock: It was almost one when we got to Braintree. I amused myself as I could in the afternoon: Mrs. Warren, with her son Harry stop’d here this night on their way to Plymouth; to which place General Warren has removed back, after living about eight years at Milton. He was formerly a very popular man, but of late years he has thought himself neglected by the People; his mind has been soured, and he became discontented, and querulous: he has been charged with using his influence in favour of Tender acts and paper money; and it has even been very confidently asserted, that he secretly favoured the insurrections and rebellion of the winter before last. Whether his conduct has been misrepresented or not, is a point that must for the present remain undetermined. But he has certainly given some reason for suspicion by his imprudence; and when in a time of rebellion a man openly censures the conduct in general, and almost every individual act of an administration, an impar­tial public will always judge, that such a man cannot be greatly opposed to a party who are attacking the same measures.
       Mrs. Warren however positively declared there was no truth in those allegations, and was very confident, that they were nothing more than the suggestions of the general’s enemies, whose malignity, was unaccountable, but whose utmost spite and envy could not disturb his happiness
       
        “For all the distant din this world can keep
        Rolls o’er his grotto and but sooths his sleep.”
       
      